DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Bill Shaffer on Monday, June 7, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. 
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In Claim 8, Lines 3-4, “within which the array of photosensors are fabricated, and the separate layers for the aperture layer, and the filter layer are formed” has been changed to:
--within which photosensors are fabricated, and separate layers for the aperture layer, and the optical filter are formed--.
In Claim 9, Lines 14-15, “a plurality of apertures” has been changed to: 
--a plurality of apertures separated by a stop region--.
In Claim 12, Lines 3-4, “within which the array of photosensors are fabricated, and the separate layers for the aperture layer, and the filter layer are formed” has been changed to:
--within which photosensors are fabricated, and separate layers for the aperture layer, and the optical filter are formed--.
In Claim 22, Line 1, “The optical system set forth in claim 14” has been changed to:

In Claim 22, Lines 2-3, “the plurality of optical emitters” has been changed to:
--the plurality of emitter channels--.
In Claim 23, Line 1, “The optical system set forth in claim 14” has been changed to:
--The optical system set forth in claim 16--.
In Claim 23, Line 4, “the plurality of emitters” has been changed to:
--the plurality of emitter channels--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/A.J.A./Examiner, Art Unit 3645        

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645